Title: Acct. of the Weather in June [1772]
From: Washington, George
To: 




June 1st. But little Wind. Weather very hot & Sultry, with appearances (only) of Rain.
 



2. Very hot and Sultry in the forenoon, with a good deal of Rain & Wind in the afternoon (in Frederick) but not much at Mt. Vernon.
 


3. Misting & Raining more or less all day (in Frederick) with the Wind fresh & Cool from the Eastward.
 


4. Flying Clouds, with the Wind very fresh & Cool from the Eastward.
 


5. Very Cold in the Morning & Cool all day, with the Wind high from the same point.
 


6. Very Cloudy & Misting, now & then all day, from the Eastward from whence the Wind blew fresh & Cool. No Rain.
 


7. Clear and grown warmer with the Wind Southerly.
 


8. Warm in the forepart of the day, but cool afterwds.
 


9. Cool in the forenoon with the Wind Easterly—warmr. afterwards.
 


10. Tolerably warm again with but little Wind and that Southerly.
 


11. Cloudy Morning. Clear Noon & Warm Sun with a small Shower or two of Rain in the Afternoon & good d[ea]l Wind.
 


12. Clear and Cool Wind Westwardly.
 


13. Clear and something Warmer Wind southerly.
 


14. Clear and but little Wind—very warm.
 


15. Very hot, with but little Wind in the forenoon—pretty fresh afterwards from the South.
 


16. Very Warm in the Morning but cooler afterwards wind getting to the Westward.
 


17. Tolerably Cool.
 


18. Warmer again Wind Southerly tho but little of it.
 



19. Clear & not very warm—but little Wind & that Southerly.
 


20. Warm and lowering—afterwards misting with a good appearance of Rain wch. went off.
 


21. Wind pretty fresh from the No. West and cool in the forenoon—warmer afterwds.
 


22. Warm again, & cloudy in the forenoon—with a fine moderate Rain for an hour or more abt. 1 or two Oclock from the Eastward.
 


23. Wind Southerly and warm with flying Clouds & showers about—but none here.
 


24. Clear and Cool. Wind fresh from the Westward. Weather Clear.
 


25. Misting in the forepart of the day. Towards Night a close & constant Rain.
 


26. Misting more or less all the Forenoon, the Afternoon clear & Windy from the Westward.
 


27. Clear—Wind Westerly, & pretty fresh but warm notwithstanding.
 


28. Warm and a little lowering with scarce any Wind, & that Southerly.
 


29. Clear and warm with but little Wind & that from the same Quarter.
 


30. Lowering all the forepart of the day but clear afterwds. with but little Wind from the So.
